ORDER

PER CURIAM.
Brentmoor Place Residents Association, appeals from a judgment of the Circuit Court of St. Louis County in favor of homeowners, Randy Scott Bluestone and Barbara A. Blue-stone and Eugene Holley and Brenda Holley. The judgment ruled certain subdivision restrictions were not enforceable against defendants.
We affirm the judgment pursuant to Rule 84.16(b). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.